Citation Nr: 0505783	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1954 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to SMP based on the need for 
aid and attendance.  The veteran subsequently perfected this 
appeal.

On his VA Form 9, the veteran indicated that he wanted a 
hearing before a member of the Board sitting at the RO.  He 
subsequently indicated that he wanted a RO hearing instead of 
a travel board.  A RO hearing was held in January 2004.  A 
transcript of that hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of this 
appeal.

2.  The veteran's disabilities considered for pension 
purposes are: dysthymia (30 percent); carcinoma of prostate 
with possible metastatic lesion to bones, status post 
radiation therapy, and erectile dysfunction (20 percent); 
high blood pressure, controlled with treatment, normal at 
present (10 percent); gastroesophageal reflux disease (0 
percent); chronic sinusitis and allergic rhinitis (0 
percent); and status post left vocal cords epidermoid 
squamous cell carcinoma, status post left hemilaryngectomy, 
status post tracheotomy closed, and status post radiation 
therapy (100 percent).  

3.  The veteran is not so helpless as to require the regular 
aid and attendance of another person.  He is not blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; he is not a patient in a nursing 
home because of mental or physical incapacity; and the 
preponderance of the evidence is against a finding of a 
factual need for aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance are not met.  38 U.S.C.A. 
§ 1521(d) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, VA advised the veteran of his rights in the VA 
claims process.  He was informed of the evidence necessary to 
substantiate his claim for entitlement to SMP based on aid 
and attendance and was notified of the information and 
evidence he was responsible for providing and of the evidence 
that VA would attempt to obtain.  He was advised that he must 
provide enough information about records so that VA could 
request them.  The veteran was requested to tell VA about any 
additional information or evidence that he wanted it to try 
and obtain and he also was advised to send information 
describing additional evidence or the evidence itself to the 
RO.  

The September 2003 statement of the case (SOC) set forth the 
regulations pertaining to VA's duty to assist and to 
entitlement to SMP based on the need for aid and attendance.  
The September 2003 SOC and the May 2004 supplemental 
statement of the case (SSOC) collectively notified the 
veteran of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran responded to the March 2003 letter and indicated 
that all medical evidence was at the VA medical center (VAMC) 
in San Juan.  The claims folder contains records from VAMC 
San Juan for the period from approximately February 1997 to 
February 2004.  The veteran was afforded VA examinations in 
March 2003 and March 2004.  In May 2004, the veteran 
indicated that he had no additional evidence to submit.  

Information in the claims folder suggests that the veteran is 
currently in receipt of benefits from the Social Security 
Administration (SSA) and that he has been receiving these 
benefits since at least 1997.  It is not clear whether 
receipt of benefits is based on disability or age.  The Board 
acknowledges that these records have not been obtained.  
Nonetheless, in the present case the Board determines that it 
is not necessary to obtain such records.  The question in 
this case involves the current severity of the veteran's 
disability and whether he currently meets the requirements 
for SMP based on the need for aid and attendance.  Records 
pertaining to the initial award of SSA benefits (1997 or 
earlier) will have no bearing on this issue.  Given the fact 
that the claims folder contains the veteran's records from 
VAMC San Juan (which is the only treatment identified) and 
various VA examinations dated in March 2004 (which were for 
the specific purpose of determining entitlement to the 
benefits sought), the Board finds that all evidence necessary 
to evaluate the veteran's current level of disability has 
been obtained and the absence of any SSA records relating to 
a prior award of benefits is not prejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2001, the RO granted entitlement to nonservice-
connected pension and entitlement to SMP by reason of being 
housebound effective March 20, 2000.  Disabilities considered 
for pension purposes are: dysthymia (30 percent); carcinoma 
of prostate with possible metastatic lesion to bones, status 
post radiation therapy, and erectile dysfunction (20 
percent); high blood pressure, controlled with treatment, 
normal at present (10 percent); gastroesophageal reflux 
disease (0 percent); chronic sinusitis and allergic rhinitis 
(0 percent); and status post left vocal cords epidermoid 
squamous cell carcinoma, status post left hemilaryngectomy, 
status post tracheotomy closed, and status post radiation 
therapy (100 percent).  

In September 2002, the veteran requested SMP based on aid and 
attendance.  He reported that he needs aid and attendance 
because he has loss of speech, limitation of motion of his 
left arm, his food has to be special, and he has to be 
helped.  

Records from the VAMC San Juan indicate that the veteran 
receives treatment for multiple conditions including 
dysphagia, diverticulosis, allergic rhinitis, depressive 
disorder, hypertension, malignant neoplasm of the prostate, 
aphonia, organic affective syndrome, acute sinusitis, pure 
hypercholesterolemia, hypertensive heart disease, malignant 
neoplasm glottis, and malignant neoplasm larynx.  

The veteran underwent a total laryngectomy, total 
glossectomy, left selective neck dissection, and gastrostomy 
in December 2001 due to carcinoma at the base of the tongue.  
As a result of the surgery, the veteran was unable to 
communicate.  He was evaluated by speech pathology and 
provided an assistive device for communication (The 
Crespeaker).  The veteran also has problems with swallowing 
and a review of the outpatient records suggests that the 
consistency of his food varies from liquid to mashed foods.  

Outpatient note dated in June 2002 indicates that the veteran 
had decreased motion of the shoulder and neck with pain and 
was having problems in dressing and bathing.  He was not able 
to use the arm above chest level.  The veteran was evaluated 
by occupational therapy in August 2002 due to limited left 
shoulder motion and problems with overhead activities.  The 
therapist noted that the veteran was ambulating independently 
and was independent in most activities except in those 
related with dressing safely with his uppers.  Occupational 
and physical therapy notes dated in September 2002 indicate 
improvement in range of motion of the shoulder and that the 
veteran was safely moderately independent in his self cares.  
Social work assessment dated in October 2002 indicates that 
the veteran needs assistance with medication and dressing.  

The veteran underwent a VA aid and attendance examination in 
March 2003.  He takes multiple medications.  He has been 
receiving treatment for right wrist pain and has difficulty 
raising his arm over the shoulder level.  He reportedly 
received physiotherapy for this with little improvement.  He 
has severe degenerative cervical spondylosis and evidence of 
anterior spur formation causing pressure over the posterior 
wall of the esophagus.  He is unable to masticate.  The 
veteran reported to the examination with his nephew in a 
private car.  He is not hospitalized or bedridden.  He has no 
major visual problems.  The veteran appeared mentally sound.  
He communicates by means of a Crespeaker in which he types 
what he wants to say and the machine repeats it.  He 
complained of profuse salivation with difficulty swallowing 
or spitting.  He can go away for whatever purposes alone.  

On physical examination of the lower extremities, the 
veteran's gait was normal and he is able to walk well with 
adequate propulsion and balance without deficit in 
weightbearing.  On examination of the upper extremities, the 
examiner noted that the veteran was able to attend to 
activities of daily living and to needs of nature by himself.  
The veteran can leave his home to attend medical 
appointments, etc.  Diagnoses were: (1) total laryngectomy 
with glossectomy requiring use of Crespeaker to communicate; 
(2) arterial hypertension under treatment, controlled; and 
(3) hypothyroidism secondary to surgery, under treatment.  

In January 2004, the veteran's wife testified that she has to 
help him mainly with getting dressed and in getting him to 
his appointments.  She indicated that she could not send him 
alone because he cannot express himself quickly.  She also 
prepares his food.  

The veteran underwent a VA larynx examination in March 2004.  
He has been doing fairly well since surgery in December 2001.  
He has some cheek malaise upon eating and swallowing and he 
states that this is probably related to the denture.  He can 
only swallow a liquid diet without significant pain or 
discomfort.  Diagnoses were (1) carcinoma of the larynx 
followed by carcinoma of the tongue that required a total 
glossectomy and laryngectomy in 2001; (2) aphonia secondary 
to diagnosis #1; and (3) dysphagia secondary to diagnosis #1.  

The veteran underwent a VA mental disorders examination in 
March 2004.  He reported that in the last year he has been 
feeling sad, depressed, and with irritability, loss of 
energy, insomnia, inability to concentrate, anxiety, multiple 
physical complaints, and tension.  On mental status 
examination, mood was depressed, affect was constricted and 
appropriate, and insight was fair.  The examiner indicated 
that the veteran's signs and symptoms were moderately 
interfering with employment and social functioning and that 
the veteran was able to maintain basic activities of daily 
living.  Diagnosis was depressive disorder, not otherwise 
specified.  The examiner opined that the veteran's mental 
condition did not require care and assistance on a regular 
daily basis.  

The veteran underwent a VA genitourinary examination in March 
2004.  The veteran reported frequency and nocturia.  No 
catheterization is needed.  Diagnoses were carcinoma of the 
prostate, status post radiotherapy with recurrence and at 
present on hormonal therapy; and bilateral renal cyst, not 
related.  

The veteran most recently underwent a VA aid and attendance 
examination in March 2004.  He reported to the examination 
with his wife in a private car.  The veteran is not 
hospitalized or bedridden and refers no major visual 
problems.  During a typical day, the veteran attends to the 
activities of daily living and needs of nature by himself.  
He only seeks assistance to dress to put on sweaters, but he 
can put regular shirts on by himself.  He has problems with 
sweaters because of difficulty raising his left arm.  

On physical examination, the veteran's gait was normal and he 
is able to walk well by himself with adequate propulsion and 
balance.  The veteran can leave his home to attend medical 
appointments and to accompany his wife to the grocery store.  
He is unable to talk.  Diagnoses were surgery for carcinoma 
of vocal cords; surgery for carcinoma of the tongue with 
total glossectomy; and carcinoma of the prostate, treated 
with radiotherapy and afterwards with hormone therapy.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2004).  A veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2004).  The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the veteran establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2004).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2004).  

The Board has considered all the evidence of record and 
concludes that the veteran is not so helpless as to require 
the regular aid and attendance of another person.  First, the 
medical evidence indicates that the veteran has no major 
visual problems and there is no evidence establishing that 
the veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Second, the veteran is not a patient in a nursing home 
because of mental or physical incapacity.  

Further, on review of the record, it appears that the veteran 
is able to perform most activities of daily living without 
actual assistance from others and the Board concludes that 
the preponderance of the evidence is against a finding of a 
factual need for aid and attendance.  The Board acknowledges 
that the veteran has some limitations associated with the use 
of his left arm and shoulder.  Based on the evidence, 
however, it appears that the veteran's left arm and shoulder 
have improved since his December 2001 surgery.  Examinations 
of record and occupational therapy notes suggest that the 
veteran is able to use his upper extremities to perform 
activities of daily living and that he only needs help 
dressing with articles of clothing like sweaters.  

The Board also notes that the veteran has problems swallowing 
and is unable to follow a regular diet.  The veteran's wife 
testified that she assists the veteran with meal preparation.  
Notwithstanding, there is no indication that the veteran is 
currently unable to prepare his meals or feed himself.  A May 
2002 note from the VA swallowing clinic indicates the veteran 
is able to manage the glossectomy spoon with little 
difficulty.  The veteran is able to attend to the wants of 
nature and is not bedridden.  Although the veteran suffers 
from depression and various physical disabilities, there is 
no indication that he is mentally or physically incapacitated 
such that he requires assistance on a regular basis to 
protect him from hazards or dangers incident to his 
environment.  In fact, the VA mental disorders examiner 
specifically stated that the veteran's mental condition did 
not require assistance on a daily basis, and the aid and 
attendance examinations indicate that the veteran has no 
problems with ambulation and that he is able to leave the 
house by himself.  With regard to the veteran's aphonia, VA 
outpatient notes indicate that the veteran is able to 
communicate functionally with the assistive device.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to SMP based on a need for regular aid 
and attendance, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  






ORDER

SMP based on the need for regular aid and attendance is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


